               Case 2:18-cv-00525-RSL Document 244 Filed 04/22/21 Page 1 of 10




 1                                                                        The Honorable Robert S. Lasnik
 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE
 6

 7        ADRIENNE BENSON and MARY                          Case No. 18-cv-00525-RSL
          SIMONSON, individually and on behalf of all
 8        others similarly situated,
                                                            MOTION TO COMPEL
 9                                                          PRODUCTION OF DOCUMENTS
                               Plaintiffs,                  RESPONSIVE TO PLAINTIFFS’
10                                                          RFP NO. 26
          v.
11
          DOUBLEDOWN INTERACTIVE, LLC, a                    NOTING DATE: May 7, 2021
12        Washington limited liability company, and
          INTERNATIONAL GAME TECHNOLOGY,
13        a Nevada corporation,
14                              Defendants.
15

16   I.        INTRODUCTION

17             Though Plaintiffs Adrienne Benson and Mary Simonson served DoubleDown with their

18   First Set of Requests for Production of documents in May 2020, DoubleDown continues to insist

19   that it cannot comply with even the most straightforward of requests—running an identified list

20   of search terms against an identified list of custodians—until class certification and preliminary

21   injunction briefing closes. DoubleDown likewise refuses to utilize the expedited briefing

22   procedure provided by LCR 37(A)(2), so Plaintiffs have been left with no choice but to file

23   another motion to compel production of documents.

24             This time, Plaintiffs ask the Court for an Order compelling production of documents

25   responsive to RFP No. 26. That Request seeks documents relevant to Plaintiffs’ Consumer

26   Protection Act claim, including documents probative of how DoubleDown treats addicted

27

      MOTION TO COMPEL                                                              E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 1                                        Tel: 312 589 6370 • Fax: 312 589 6378
Case 2:18-cv-00525-RSL Document 244 Filed 04/22/21 Page 2 of 10
Case 2:18-cv-00525-RSL Document 244 Filed 04/22/21 Page 3 of 10
             Case 2:18-cv-00525-RSL Document 244 Filed 04/22/21 Page 4 of 10




 1   Despite good faith discussions between the Parties, both telephonically and in the email

 2   exchanges summarized below, they could not reach an agreement.

 3          To provide the Court additional visibility into Plaintiffs’ efforts to resolve this dispute

 4   absent court intervention, Plaintiffs offer the following facts, each of which is supported by email

 5   correspondence authenticated in the attached Declaration of Todd Logan (“Logan Declaration”).

 6              •   On March 11, 2021, Plaintiffs informed DoubleDown that Plaintiffs “intend to
 7                  pursue the complete production of documents responsive to Plaintiffs’ RFPs No.
                    14, 15, 22, and 26,” and stated their position that each “Request is relevant,
 8                  proportionate, and appropriately tailored.” For RFP No. 26, Plaintiffs also
                    explained that the requested training materials are “probative evidence of, inter
 9                  alia, how DoubleDown deals with addicted players and whether DoubleDown’s
                    continued operation threatens irreparable harm to class members and the public at
10                  large.” Plaintiffs stated that, for each Request, “[u]nless DoubleDown agrees to
11                  promptly complete production, we intend to move to compel on the Request, as
                    drafted.”
12
                •   On March 16, 2021, DoubleDown responded that it would “propose custodians
13                  and search terms [for RFP No. 26] by one week from today.”
14
                •   Later on March 16, 2021, Plaintiffs stated that they would “wait for
15                  DoubleDown’s proposals [of search terms and custodians for RFP No. 26] one
                    week from today.”
16
                •   On March 17, 2021, DoubleDown reneged on its previous promise to identify
17                  search terms and custodians for RFP No. 26 within a week, instead stating that
18                  DoubleDown would provide a proposal “by April 9, after class certification and
                    preliminary injunction briefing is completed.”
19
                •   Later on March 17, 2021, Plaintiffs responded that “there is no basis for
20                  DoubleDown to propose search terms for this RFP. We’ve provided them already;
                    they just need to be run.” Plaintiffs offered to “wait until March 26 for Defendants
21
                    to propose custodians (and participate in a meet and confer . . .),” but informed
22                  Defendants that if they “fail[ed] to do so by then, we will consider the issue ripe
                    for the Court.”
23
                •   On March 22, 2021, DoubleDown again refused to run Plaintiffs’ requested
24                  search terms (for RFP No. 26) until April 9, and again declined to provide a date
25                  for production.

26              •   Later on March 22, 2021, Plaintiffs previewed the offers they would make on a
                    March 25 telephonic meet and confer, including, as to RFP No. 26, that Plaintiffs
27

      MOTION TO COMPEL                                                               E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 4                                         Tel: 312 589 6370 • Fax: 312 589 6378
            Case 2:18-cv-00525-RSL Document 244 Filed 04/22/21 Page 5 of 10




                   would ask DoubleDown to “confirm that [it] will run the search terms we
 1                 provided,” “will propose an appropriate group of custodians by April 12,” and
 2                 “will substantially complete production of responsive (non-privileged) documents
                   by no later than April 26, 2021.”
 3
               •   During the March 25, 2021 telephonic meet and confer, DoubleDown stated that
 4                 it would provide DoubleDown’s final position as to RFP No. 26 on the following
                   day.
 5

 6             •   On March 28, 2021, Plaintiffs noted that “Friday [March 26] has now come and
                   gone, and we have not been provided DoubleDown’s final positions as to any of
 7                 the RFPs. Consequently, we’ll be moving ahead with additional motion practice.”
 8             •   Later on March 28, 2021, DoubleDown stated that it “assumed that a response
 9                 was unnecessary” since Plaintiffs filed a motion to compel a response to a
                   different request (RFP No. 14) on March 25, 2021. DoubleDown also reneged
10                 again on the proposed dates in its March 17 email, instead offering to “propose
                   search terms and custodians for RFPs 15, 22, and 26 by April 16” and to “produce
11                 responsive, non-privileged documents to its suggested searches[] by May 11.”
                   DoubleDown also stated that “if the searches return too many documents/too
12
                   much data, we will discuss with Plaintiffs to modify the terms.”
13
               •   On March 29, 2021, Plaintiffs rejected DoubleDown’s proposed dates since
14                 “DoubleDown should have conducted these searches and made these productions
                   long ago.” Nonetheless, Plaintiffs offered a counterproposal to “take into account
15                 the newly-raised concerns that our RFPs will locate many responsive documents.”
                   As to RFP No. 26, Plaintiffs suggested that DoubleDown “will run the search
16
                   terms we provided,” “will propose an appropriate group of custodians by April
17                 12,” and “will substantially complete production of responsive (non-privileged)
                   documents by no later than April 26, 2021.” Plaintiffs also proposed a sampling
18                 process in the event “our search as drafted locates more than 2,500 documents.”
19             •   On March 30, 2021, Plaintiffs offered to “agree that the list of custodians
20                 provided in RFP No. 14 is a sufficient custodian list for RFP Nos. 15, 22, and 26.”

21             •   On March 31, 2021, DoubleDown “reiterate[d its] previous proposal” to “propose
                   search terms and custodians for RFPs 15, 22, and 26 by April 16,” to “produce
22                 responsive, non-privileged documents to its suggested searches[] by May 11,” and
                   to modify the search terms if the searches “return too many documents/too much
23
                   data.”
24
               •   On April 1, 2021, Plaintiffs again rejected this proposal since, among other
25                 reasons, DoubleDown “has attempted to build in a blow-up provision if the
                   searches return ‘too many’ documents in DoubleDown’s subjective opinion, and
26                 has only agreed to ‘produce’ documents by May 11—not to complete production
27                 of responsive documents.” Plaintiffs offered a “final compromise proposal.” For


     MOTION TO COMPEL                                                             E DELSON PC
                                                                 350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-525-RSL - 5                                       Tel: 312 589 6370 • Fax: 312 589 6378
Case 2:18-cv-00525-RSL Document 244 Filed 04/22/21 Page 6 of 10
               Case 2:18-cv-00525-RSL Document 244 Filed 04/22/21 Page 7 of 10




 1   topics for the Rule 30(b)(6) deposition of DoubleDown is “[DoubleDown’s] policies for when a

 2   player indicated to [DoubleDown] that they have a gambling addiction, are addicted to

 3   [DoubleDown’s] games, or otherwise are exhibiting addictive behavior within the game.” See

 4   Logan Decl. ¶¶ 5-6; Exhibit 2; see also Exhibit 3 (showing current deposition schedule).

 5   Plaintiffs will also use responsive documents to support the summary judgment motion Plaintiffs

 6   anticipate filing after completion of briefing on the pending class certification and injunction

 7   motion.

 8          Because the requested documents are relevant, it is DoubleDown’s burden to show that

 9   RFP No. 26 is improper. Yohannes v. Olympic Collection Inc., No. 17-cv-509, 2019 WL

10   3974544, at *1 (W.D. Wash. Aug. 22, 2019) (Lasnik, J.) (“The party who resists discovery has

11   the burden to show that discovery should not be allowed, and has the burden of clarifying,

12   explaining, and supporting its objections.”). DoubleDown’s objections do not meet that burden.

13   Instead, DoubleDown raises boilerplate objections that the request is “irrelevant, overbroad, and

14   disproportionate.” See Dkt. #212-2 at 24. DoubleDown also objects that the request “is a

15   premature and overbroad search of ESI prior to the parties entering into an ESI agreement,” and

16   it objects to the term “Addiction Phrases” as overbroad and misleading. Id. Further,

17   DoubleDown objects to the “relevant time period” as “exceeding any possible statute of

18   limitations.” Id. Subject to its objections, DoubleDown stated that “after establishing how this

19   request is relevant and not disproportionate to the needs of the case, it will consider search terms

20   related to this request as part of a search conducted pursuant to an ESI agreement . . . .” Id.

21          None of these objections justify DoubleDown’s refusal to search for and produce

22   responsive documents within a reasonable time after Plaintiffs’ May 2020 service of the Request.

23   DoubleDown’s objections regarding ESI protocol are moot because the Parties long ago entered

24   into an ESI Agreement. See Dkt. #124. There is nothing “overbroad” or “misleading” about the

25   term “Addiction Phrases,” given that the definition is a narrow set of search terms tailored to a

26   relevant issue in this litigation. The complaints about statutes of limitations are incorrect because

27   any documents, including communications, since DoubleDown’s 2011 founding are relevant to

      MOTION TO COMPEL                                                               E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 7                                         Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:18-cv-00525-RSL Document 244 Filed 04/22/21 Page 8 of 10




 1   its knowledge of the public impact of its social casinos. Finally, there is no basis for

 2   DoubleDown to “consider” (or, for that matter, propose) search terms for RFP No. 26; Plaintiffs

 3   already provided the appropriate search terms—and, subsequently, acceptable custodians—for

 4   the Request. DoubleDown simply needs to run those terms on the ten custodians.

 5          Moreover, DoubleDown’s refusal to accept Plaintiffs’ reasonable compromise proposal

 6   further supports an order compelling production here. The gist of DoubleDown’s main complaint

 7   here is that it would be burdensome to engage in discovery and briefing at the same time, but

 8   Plaintiff’s compromise proposal ameliorated any burden objection by: (i) pre-selecting search

 9   terms for DoubleDown to run, (ii) pre-selecting the same set of ten custodians proposed for RFP

10   No. 14, (iii) offering a sampling procedure if the search terms return a large number of

11   documents, and (iv) permitting an initial responsive document production to be limited to 2500

12   documents; approximately half of the number of documents Plaintiffs recently searched for and

13   produced on one week’s notice.

14          It appears that DoubleDown refused Plaintiffs’ compromise proposal not because

15   accepting it would be burdensome, but because DoubleDown hopes to sit its witnesses for

16   depositions before producing the key documents to be addressed at those depositions. The Court

17   should not permit DoubleDown to get away with that gambit.

18   IV.    CONCLUSION

19          The Court should grant this motion, compelling DoubleDown to complete production of

20   documents responsive to RFP No. 26 within ten (10) days.

21

22   Dated: April 22, 2021                          Respectfully submitted,

23
                                                    ADRIENNE BENSON and MARY SIMONSON
24
                                                    individually and on behalf of all others similarly
25                                                  situated,

26
                                                    Respectfully submitted,
27

      MOTION TO COMPEL                                                               E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 8                                         Tel: 312 589 6370 • Fax: 312 589 6378
            Case 2:18-cv-00525-RSL Document 244 Filed 04/22/21 Page 9 of 10




                                        By: /s/ Todd Logan
 1

 2                                      Rafey S. Balabanian*
                                        rbalabanian@edelson.com
 3                                      Todd Logan*
                                        tlogan@edelson.com
 4                                      Brandt Silver-Korn*
                                        bsilverkorn@edelson.com
 5
                                        EDELSON PC
 6                                      150 California Street, 18th Floor
                                        San Francisco, CA 94111
 7                                      Tel: 415.212.9300/Fax: 415.373.9435

 8                                      By: /s/ Alexander G. Tievksy
 9
                                        Jay Edelson*
10                                      jedelson@edelson.com
                                        Alexander G. Tievsky, WSBA #57125
11                                      atievsky@edelson.com
                                        Amy B. Hausmann*
12                                      abhausmann@edelson.com
                                        EDELSON PC
13
                                        350 N LaSalle Street, 14th Floor
14                                      Chicago, IL 60654
                                        Tel: 312.589.6370 / Fax: 312.589.6378
15
                                        By: /s/ Cecily C. Shiel
16

17                                      Cecily C. Shiel, WSBA #50061
                                        cshiel@tousley.com
18                                      TOUSLEY BRAIN STEPHENS PLLC
                                        1700 Seventh Avenue, Suite 2200
19                                      Seattle, Washington 98101-4416
                                        Tel: 206.682.5600
20

21                                      *Admitted pro hac vice

22

23

24

25

26

27

     MOTION TO COMPEL                                                   E DELSON PC
                                                       350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NO. 18-CV-525-RSL - 9                             Tel: 312 589 6370 • Fax: 312 589 6378
            Case 2:18-cv-00525-RSL Document 244 Filed 04/22/21 Page 10 of 10




 1          IT IS SO ORDERED. DoubleDown shall complete production of documents responsive

 2   to RFP No. 26 within ten (10) days.

 3

 4          DATED this _____ day of ___________, 2021.

 5

 6
                                            ___________________________________
 7                                          ROBERT S. LASNIK
 8                                          UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      MOTION TO COMPEL                                                     E DELSON PC
                                                          350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL - 1                               Tel: 312 589 6370 • Fax: 312 589 6378
